TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 1, 2017



                                      NO. 03-16-00684-CR


                                Jose Louis Villarreal, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.